Robinson, J.
(dissenting). This is an action to recover from the ■defendant $2,794 for the tuition of Valley City children at the Valley City Normal School. Defendant appeals from an order overruling a demurrer to the complaint. The complaint avers that the State Normal School at Valley City maintains a model high, grade, and elementary school, in which students of the State Normal School teach; that during the fall term of said school, commencing in 1915, the succeeding winter term and spring term, there were in attendance at said model high, grade, and elementary school a large specified number of students from Valley City Special School District, whose tuition at $2.50 a month amounted to $2,794, which is wholly unpaid.
The suit is brought under chap. 142, Laws 1915, entitled: “An Act Requiring the Payment of Tuition for Attendance at Any Model High or Graded or Elementary School Which Is Operated, Maintained, or in Any Manner Connected with the State University,- Any Normal School or any Educational Institution of Higher Learning.”
The act provides that the school district in which the pupil resides shall pay not less than $2 or $2.50 a month for the attendance and tuition of each pupil.
Under § 61 of the Constitution, the subject of every act must be expressed in its title, but the fair inference from the above title is that payment for tuition and attendance shall be made by the parent or guardian sending children to the model school. On reading the title no person would ever think that the purpose of the action was to require payment to be made by any school district or county or by the state. Hence the act is void and the demurrer should have been sustained. ' ' ' “ .....
Bronson, J., being disqualified, did not participate, Honorable Chas. M. Cooley, of First Judicial District, sitting in his stead.